DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/15/2020 has been entered. Claims 1-7, 9, and 11-17 remain pending the application.

Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered but they are moot.
Applicant argues on pages 6-7 that the previous rejection fails to address the newly added limitations to the claims related to overlapping spatial regions. This argument is moot in view of the new grounds of rejection which relies on newly cited portions of Lee and Kusukame et al. (US20150204556, hereafter Kusukame) to disclose these limitations in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the entire spatial region” in line 10. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “entire spatial region” relates to the “overlapping spatial regions” previously set forth. Is this one of the “overlapping spatial regions”? If so which one? Is this the combined region occupied by all the “overlapping spatial regions”? The entire region occupied by the tissue including the areas not covered by the “overlapping spatial regions”? Is this referring to each “overlapping spatial region” individually? Something else? Clarification is required. For examination purposes, a reference disclosing obtaining a strain value for a region in a tissue will be interpreted as meeting this limitation in the claim.
Regarding claim 1, claim 1 recites the limitation “the entire portion” in lines 10-11. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “entire portion” relates to the “a portion of the tissue” previously set forth. Is this one of the portions of tissue represented by the overlapping spatial regions? If so which one? Is this the combined portion occupied by all the portions of tissue? The entire portion occupied by the tissue including the areas not covered by the portions of tissue? Is this referring to each portion individually? Something else? Clarification is required. For examination purposes, a reference disclosing obtaining a strain value for a region in 
Regarding claim 1, claim 1 recites the limitation “the periods of time” in line 21. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “each of the periods of time” relates to the “period of time” previously set forth. It appears as though only one period of time has previously been set forth but now multiple periods of time are referenced. What are the other periods of time? Did the Applicant in tend to recite a period of time for each overlapping spatial region? Or are multiple sets of images and strain values required to be taken, each with their own period of time? Something else? Clarification is required. For examination purposes, a reference which discloses multiple measurements of tissue strain will be interpreted as meeting this limitation in the claim.
Regarding claim 16, claim 16 recites the limitation “the entire spatial region” in line 10. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “entire spatial region” relates to the “overlapping spatial regions” previously set forth. Is this one of the “overlapping spatial regions”? If so which one? Is this the combined region occupied by all the “overlapping spatial regions”? The entire region occupied by the tissue including the areas not covered by the “overlapping spatial regions”? Is this referring to each “overlapping spatial region” individually? Something else? Clarification is required. For examination purposes, a reference disclosing obtaining a strain value for a region in a tissue will be interpreted as meeting this limitation in the claim.
Regarding claim 16, claim 16 recites the limitation “the entire portion” in lines 10-11. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “entire portion” relates to the “a portion of the tissue” previously set forth. Is this one of the portions of tissue represented by the overlapping spatial regions? If so which one? Is this the combined portion occupied by all the portions of tissue? The entire portion occupied by the tissue including the areas not covered by the portions of tissue? Is this referring to each portion individually? Something else? Clarification is required. For examination purposes, a reference disclosing obtaining a strain value for a region in a tissue representing some portion of a tissue will be interpreted as meeting this limitation in the claim.
Regarding claim 16, claim 16 recites the limitation “the periods of time” in lines 13-14. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “each of the periods of time” relates to the “period of time” previously set forth. It appears as though only one period of time has previously been set forth but now multiple periods of time are referenced. What are the other periods of time? Did the Applicant in tend to recite a period of time for each overlapping spatial region? Or are multiple sets of images and strain values required to be taken, each with their own period of time? Something else? Clarification is required. For examination purposes, a reference which discloses multiple measurements of tissue strain will be interpreted as meeting this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20130296743, hereafter Lee) in view of Torp et al. (US20030149365, hereafter Torp) and Kusukame et al. (US20150204556, hereafter Kusukame).
Regarding claim 1, Lee discloses in Figures 1-2 a system (Lee, Para 25; “FIG. 1 shows one embodiment of a system”) comprising
an energy source connected to an energy application device (Lee, therapy system 42) for applying energy to a tissue to thereby change a property of the tissue (Lee, Para 26; “The system includes an imaging system 40 and a therapy system 42 for use with the patient 44. […] The therapy system 42 is a HIFU system, microwave system, or other source of transmitted therapeutic energy.”); and
Lee is interpreted as disclosing an energy source because a person having ordinary skill in the art would understand that a therapy system would have an energy source connected in order to function.
a measurement apparatus (Lee, imaging system 40) comprising an ultrasound transducer (Lee, Para 26; “The imaging system 40 is an ultrasound scanner”),
wherein the measurement apparatus is configured to:
obtain ultrasonic image data representing the tissue from the ultrasound transducer (Lee, Para 20; “Acoustic radiation force imaging (ARFI) or similar ultrasound mode is used during the monitoring period”);
for each of a plurality of spatial regions of the ultrasonic image data representing a portion of the tissue (Lee, Para 105; “For each location, a spatial window, such as three wavelengths in depth, defines the data for correlation. The window defines a length, area or volume”) (Lee, Para 108; “Regardless of the categorization of the measurement, the measurements are used as inputs to a model or to calculate values for input to the model. The data is provided for one or more locations, such as providing data for all locations in a two- or three-dimensional region.”) over a period time  (Lee, Para 109; “the change between the current values and reference or previous values is determined. A time-history of the values over a window of time may be used”), determine a single strain value for the entire spatial region representing the entire portion of the tissue during the period of time (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”) (Lee, Para 110; “the previous output is fed back as an input, providing a time-dependent model. The temperature related information output by the model is fed back as a time history of the information, such as temperature at one or more other times […] feedback provides an estimated spatial distribution of temperature or related information in the region at a previous time. […] The time-history of the values may be used as inputs, such that the time history and spatial distributions of the temperature-associated and therapeutic effect-related parameters”);
generate, for each of the plurality of spatial regions, a one-dimensional representation of the determined single strain rate values for each of the periods in time (Lee, Para 84; “As another example, temperature or related information is output as a value, graph, or two-dimensional representation.”);
Lee is interpreted as disclosing a one-dimensional representation of the determined single strain rate values for each of the periods in time despite Lee reciting a two-dimensional representation because Figure 7 and paragraph 50 of the published instant application describes the one-dimensional representation of a value as a graph of the value over time.
determine a change in strain values of the tissue (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”) over time (Lee, Para 110; “the previous output is fed back as an input, providing a time-dependent model. The temperature related information output by the model is fed back as a time history of the information, such as temperature at one or more other times […] feedback provides an estimated spatial distribution of temperature or related information in the region at a previous time. […] The time-history of the values may be used as inputs, such that the time history and spatial distributions of the temperature-associated and therapeutic effect-related parameters”); and
cause the energy source to discontinue transmission of energy to the energy application device (Lee, Para 145; “The temperature information for one location may be used to cease the therapy. Any location exceeding the threshold for that location triggers stoppage.”) (Lee, Para 68; “The processor 62 may be configured to end the scan sequence and stop the triggers in response to a temperature measurement in a patient.”) in response to the measurement apparatus determining the change (Lee, Para 69; “The magnitude of the temperature is used. Alternatively, other characteristic are used. For example, the change or rate of change of temperature is used”) in the strain rate values (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”).
Lee is interpreted as disclosing the limitations in claim 1 because Lee discloses detecting changes in temperature and discloses that other measurements may be used as a substitute for temperature (Lee, Para 101; “Any now known or later developed temperature related measurement using ultrasound may be used. For example, tissue expands when heated. Measuring the expansion may indicate temperature. Temperature related measurements may directly or indirectly indicate a temperature.) including strain rate, elasticity, strain, and a few other examples (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate, motion (e.g., displacement or color flow measurement), or reflected power (e.g., backscatter cross-section)”). The context of paragraph 106 shows that Lee is showing strain rate as an alternative measurement to temperature for achieving the same goal (Lee, Para 107; “In one embodiment, the temperature is estimated from a model rather than directly measured. […] Any feature contributing to determination of temperature related information may be used”). Therefore, Lee’s disclosures includes measuring and using strain rate in Lee’s described invention instead of temperature.
Lee does not disclose wherein the strain rate is determined based on image data and wherein the spatial regions are overlapping spatial regions.
In an analogous ultrasound imaging field of endeavor Torp discloses wherein a measurement apparatus is configured to determine strain rate based on image data (Torp, Para 27; "the strain rate is accumulated from frame-to-frame according to relative displacement of the tissue within the original sample volume. The relative displacement of the tissue is determined by the instantaneous tissue velocity of the sample volume.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee wherein the strain rate is determined based on image data in order to provide improved strain rate calculation as taught by Torp (Torp, Para 24 and 27).

In an analogous tissue monitoring field of endeavor Kusukame discloses monitoring a plurality of regions (Kusukame, Para 523; “Similarly, the detection target of the detection area 258 b of the infrared detector element 253 b is area B, and the respective detection areas of the detection areas 258 c through 258 f of the infrared detector elements 253 c through 253F are areas C through F.”)
wherein the regions are overlapping regions (Kusukame, Para 524; “The bottom half of area A and the top half of area B overlap. Similarly, the bottom half of area B and the top half of area C overlap, and similarly the top half (bottom half) of each area overlaps with the bottom half (top half)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp above wherein the spatial regions are overlapping spatial regions in order to increase image resolution of the monitored areas as taught by Kusukame (Kusukame, Para 526).
Lee as modified by Torp and Kusukame above are interpreted as disclosing these limitations in the claims as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 2, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee as modified by Torp and Kusukame above further discloses wherein the measurement apparatus comprises a signal processor (Lee, imaging processor 58), (Lee, Para 47; “The image processor 58 is a mid processor or image former. The various ultrasound beams represented by IQ data are converted to acoustic domain data for imaging.”) and
a rendering device coupled to the signal processor for rendering the one-dimensional representation (Lee, Para 84; “temperature or related information is output as a value, graph, or two-dimensional representation.”), of the determined strain rate values along a temporal axis (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”) (Lee, Para 111; “The model outputs a temperature or temperature distribution (i.e., temperature at different locations and/or times) from the input information.”) (Lee, Para 110; “For further application of the model, the previous output is fed back as an input, providing a time-dependent model. The temperature related information output by the model is fed back as a time history of the information, such as temperature at one or more other times. The measured or received values are updated (i.e., current values are input for each application of the model), but previous values may also be used. The feedback provides an estimated spatial distribution of temperature or related information in the region at a previous time”) (Lee, Para 109; “the change between the current values and reference or previous values is determined. A time-history of the values over a window of time may be used”).

Regarding claim 11, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee as modified by Torp and Kusukame above further discloses wherein the energy application device is arranged to apply energy to the tissue by a modality selected from ultrasound waves, radiofrequency current, radiofrequency waves, microwaves, or laser radiation (Lee, Para 26; “The therapy system 42 is a HIFU system, microwave system, or other source of transmitted therapeutic energy.”).

Regarding claim 15, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee as modified by Torp and Kusukame above further discloses wherein the measurement system is configured to:
determine a change in a mean (Lee, Para 119; “an average or other percentage displacement or temperature across a region of interest is determined”) and a variation (Lee, Para 69; “the change or rate of change of temperature is used”) of the strain rate values of the tissue (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”)(Lee, Para 101; “Any now known or later developed temperature related measurement using ultrasound may be used. For example, tissue expands when heated. Measuring the expansion may indicate temperature. Temperature related measurements may directly or indirectly indicate a temperature.”); and
(Lee, Para 145; “The temperature information for one location may be used to cease the therapy. Any location exceeding the threshold for that location triggers stoppage.”)(Lee, Para 68; “The processor 62 may be configured to end the scan sequence and stop the triggers in response to a temperature measurement in a patient.”)(Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”).
Lee as modified by Torp and Kusukame above is interpreted as disclosing making the determination based in image data because Lee as modified by Torp and Kusukame above measures strain rate using images as discussed in the rejection of claim 1 above.

Regarding claim 16, Lee discloses in Figures 1-2 a system (Lee, Para 25; “FIG. 1 shows one embodiment of a system”) comprising
an energy source connected to an energy application device (Lee, therapy system 42) for applying energy to a tissue to thereby change a property of the tissue (Lee, Para 26; “The system includes an imaging system 40 and a therapy system 42 for use with the patient 44. […] The therapy system 42 is a HIFU system, microwave system, or other source of transmitted therapeutic energy.”); and
Lee is interpreted as disclosing an energy source because a person having ordinary skill in the art would understand that a therapy system would have an energy source connected in order to function.
a measurement apparatus (Lee, imaging system 40) comprising an ultrasound transducer (Lee, Para 26; “The imaging system 40 is an ultrasound scanner”),
wherein the measurement apparatus is configured to:
obtain ultrasonic image data representing the tissue from the ultrasound transducer (Lee, Para 20; “Acoustic radiation force imaging (ARFI) or similar ultrasound mode is used during the monitoring period”);
for each of a plurality of spatial regions of the ultrasonic image data representing a portion of the tissue (Lee, Para 105; “For each location, a spatial window, such as three wavelengths in depth, defines the data for correlation. The window defines a length, area or volume”) (Lee, Para 108; “Regardless of the categorization of the measurement, the measurements are used as inputs to a model or to calculate values for input to the model. The data is provided for one or more locations, such as providing data for all locations in a two- or three-dimensional region.”) during a period time  (Lee, Para 109; “the change between the current values and reference or previous values is determined. A time-history of the values over a window of time may be used”), determine a single strain value for the entire spatial region representing the entire portion of the tissue during the period of time (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate”) (Lee, Para 110; “the previous output is fed back as an input, providing a time-dependent model. The temperature related information output by the model is fed back as a time history of the information, such as temperature at one or more other times […] feedback provides an estimated spatial distribution of temperature or related information in the region at a previous time. […] The time-history of the values may be used as inputs, such that the time history and spatial distributions of the temperature-associated and therapeutic effect-related parameters”);
generate, for each of the plurality of spatial regions, a one-dimensional representation of the determined single strain rate values for each of the periods in time (Lee, Para 84; “As another example, temperature or related information is output as a value, graph, or two-dimensional representation.”);
Lee is interpreted as disclosing a one-dimensional representation of the determined single strain rate values for each of the periods in time despite Lee reciting a two-dimensional representation because Figure 7 and paragraph 50 of the published instant application describes the one-dimensional representation of a value as a graph of the value over time.
provide a graphical image for presentation on a display, wherein the graphical image comprises each of the one-dimensional representations generated for each of the overlapping spatial regions (Lee, Para 85; “Multiple two-dimensional images representing the different planes are displayed. The renderings represent the spatial distribution of temperature. This temperature information may be used for adjusting focus, monitoring therapy, verifying desired temperatures at different locations (e.g., lower temperatures outside the treatment region and higher temperatures in the treatment region) or other monitoring by the user. The progression of therapy, such as increases in temperature at different locations due to dithering, may be viewed through a succession of images.”).
Lee is interpreted as disclosing the limitations in claim 1 because Lee discloses detecting changes in temperature and discloses that other measurements may be used as a substitute for temperature (Lee, Para 101; “Any now known or later developed temperature related measurement using ultrasound may be used. For example, tissue expands when heated. Measuring the expansion may indicate temperature. Temperature related measurements may directly or indirectly indicate a temperature.) including strain rate, elasticity, strain, and a few other examples (Lee, Para 106; “Any temperature associated acoustic and physical parameters or changes in the parameters may be measured. Other measurements include tissue elasticity, strain, strain rate, motion (e.g., displacement or color flow measurement), or reflected power (e.g., backscatter cross-section)”). The context of paragraph 106 shows that Lee is showing strain rate as an alternative measurement to temperature for achieving the same goal (Lee, Para 107; “In one embodiment, the temperature is estimated from a model rather than directly measured. […] Any feature contributing to determination of temperature related information may be used”). Therefore, Lee’s disclosures includes measuring and using strain rate in Lee’s described invention instead of temperature.
Lee does not disclose wherein the strain rate is determined based on image data and wherein the spatial regions are overlapping spatial regions.
(Torp, Para 27; "the strain rate is accumulated from frame-to-frame according to relative displacement of the tissue within the original sample volume. The relative displacement of the tissue is determined by the instantaneous tissue velocity of the sample volume.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee wherein the strain rate is determined based on image data in order to provide improved strain rate calculation as taught by Torp (Torp, Para 24 and 27).
Lee as modified by Torp above does not disclose wherein the spatial regions are overlapping spatial regions.
In an analogous tissue monitoring field of endeavor Kusukame discloses monitoring a plurality of regions (Kusukame, Para 523; “Similarly, the detection target of the detection area 258 b of the infrared detector element 253 b is area B, and the respective detection areas of the detection areas 258 c through 258 f of the infrared detector elements 253 c through 253F are areas C through F.”)
wherein the regions are overlapping regions (Kusukame, Para 524; “The bottom half of area A and the top half of area B overlap. Similarly, the bottom half of area B and the top half of area C overlap, and similarly the top half (bottom half) of each area overlaps with the bottom half (top half)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp above wherein the (Kusukame, Para 526).

Regarding claim 17, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 16 as discussed above.
Lee as modified by Torp and Kusukame above further discloses wherein the periods of time overlap (Lee, Para 85-86; “the display 60 displays a rendering from data representing a volume. For example, the temperature data is surface or projection rendered from a view direction to a two-dimensional representation (e.g., to a view plane). As another example, the temperature data is interpolated or selected for multiple planes in the volume for rendering an MPR. Multiple two-dimensional images representing the different planes are displayed [...] increases in temperature at different locations due to dithering, may be viewed through a succession of images. The images are in real time. As scan data is acquired and temperatures estimated, the images are generated.”).
Lee is interpreted as disclosing these limitations in the claim because the data is captured in real-time, therefore, the time periods overlap since they are captured at the same time (real-time).
Lee does not disclose wherein the overlapping spatial regions of the ultrasonic image data overlap in space representing the portions of the tissue.
In an analogous tissue monitoring field of endeavor Kusukame discloses monitoring a plurality of regions (Kusukame, Para 523; “Similarly, the detection target of the detection area 258 b of the infrared detector element 253 b is area B, and the respective detection areas of the detection areas 258 c through 258 f of the infrared detector elements 253 c through 253F are areas C through F.”)
wherein the regions are overlapping regions overlap (Kusukame, Para 524; “The bottom half of area A and the top half of area B overlap. Similarly, the bottom half of area B and the top half of area C overlap, and similarly the top half (bottom half) of each area overlaps with the bottom half (top half)”) in space representation tissue (Kusukame, Para 525; “For example, when a heat generating body is present only in area (3), the heat generating body is detected […] it is specified that a heat generating object is present in area”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp above wherein the overlapping spatial regions of the ultrasonic image data overlap in space representing the portions of the tissue in order to increase image resolution of the monitored areas as taught by Kusukame (Kusukame, Para 526).
Lee as modified by Torp and Kusukame above are interpreted as disclosing these limitations in the claims as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claims 3, 5-6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Torp, and Kusukame above as applied to claims 1-2, and in further view of Harks et al. (US20130204134, hereafter Harks).
Regarding claim 3, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 2 as discussed above.
(Lee, Para 35; “the transducer 54 is in a probe, catheter or other device for operation from within a patient”).
Lee as modified by Torp and Kusukame above is interpreted as disclosing the limitation set forth in claim 3 because the system is at least physically capable of visualizing a motion from a heart of a living being. However, in the interest of compact prosecution the following rejection is also presented.
Lee as modified by Torp and Kusukame above does not clearly and explicitly disclose wherein the measurement apparatus is configured to visualize a motion of a heart of a living being.
In an analogous therapeutic monitoring field of endeavor Harks discloses wherein a measurement apparatus is configured to visualize a motion of a heart of a living being (Harks, Para 9; “The catheter allows the optical sensor and the ultrasound sensor to be introduced into, for example, a person or an animal, in order to determine a property of a wall of a heart or of another organ.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp and Kusukame above wherein the measurement apparatus is configured to visualize a motion of a heart of a living being in order to allow a user to determine the property of a heart and apply treatment (Harks, Para 10).

Regarding claim 5, Lee as modified by Torp, Kusukame, and Harks above discloses all of the elements of claim 3 as discussed above.
Lee does not disclose the system further comprising a measurement unit for measuring an electrical activity of the heart.
However, Harks further discloses in Figure 1 the system further comprising a measurement unit (Harks, electrocardiograph 302) for measuring an electrical activity of the heart (Harks, Para 156; “The time between two consecutive heartbeats can be determined by an electrocardiograph, which is schematically and exemplarily indicated in FIG. 1 by the box with the reference number 302.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp, Kusukame, and Harks above wherein the system further comprises a measurement unit for measuring an electrical activity of the heart in order to allow user to determine a sample ultrasound intensities for a cycle of a heartbeat (Harks, Para 156).

Regarding claim 6, Lee as modified by Torp, Kusukame, and Harks above discloses all of the elements of claim 5 as discussed above.
Lee does not disclose wherein the measurement apparatus is configured to synchronize the representation of the values in the one-dimensional representation with an electrogram or an electrocardiogram of the heart.
However, Harks further discloses wherein an apparatus is configured to synchronize the representation of the values in the one-dimensional representation with an electrogram or an electrocardiogram representing the electrical activity of the heart (Harks, Para 156; “For example, this at least one scatter value can be the sum over all ultrasound intensities within the respective sample window. The at least one scatter value can also be defined by following equation: f=ΣI t I t-p, (14) wherein It indicates the ultrasound intensity of a pixel of the M-mode image at the time t and It-p indicates the ultrasound intensity of a pixel of the M-mode image at the time t−p, wherein p indicates the time between two consecutive heart beats. In equation (14), the summation is performed over all pairs It It-p for which the pixels, which correspond to It, are located within the respective sample window. The time between two consecutive heartbeats can be determined by an electrocardiograph, which is schematically and exemplarily indicated in FIG. 1 by the box with the reference number 302.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp and Harks above wherein the measurement apparatus is configured to synchronize the representation of the values in the one-dimensional representation with an electrogram or an electrocardiogram of the heart in order to allow user to determine a sample ultrasound intensities for a cycle of a heartbeat (Harks, Para 156).

Regarding claim 9, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee does not clearly and explicitly disclose wherein the plurality of observation windows partially overlap in the spatial direction.
(Harks, Para 36; “The sample windows are preferentially overlapping”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp and Kusukame above wherein the plurality of observation windows partially overlap in the spatial direction in order to increase the resolution as taught by Harks (Harks, Para 36).

Regarding claim 13, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee as modified by Torp and Kusukame above does not disclose wherein the ultrasound transducer of the measurement apparatus is integrated into a distal tip of the energy application device.
In an analogous therapeutic monitoring field of endeavor Harks discloses wherein an ultrasound transducer of a measurement apparatus is integrated into a distal tip of an energy application device (Harks, Figure 2; showing ultrasound transducer 10 located as described) (Harks, Para 85; “In this embodiment, several ultrasound sensors, i.e. several ultrasound transducers 10, which are individually addressable, are physically confined to the interior of the ablation electrode 4 and arranged within the ablation electrode 4 such that each ultrasound transducer 10 can sense the inner wall of the heart 3 through one of the large irrigation openings 8.”).
(Harks, Para 85).

Regarding claim 14, Lee as modified by Torp, Kusukame, and Harks above discloses all of the elements of claim 13 as discussed above.
Lee does not disclose wherein an electrical signal measurement electrode is integrated into the distal tip the energy application device.
However, Harks further discloses wherein an electrical signal measurement electrode is integrated into a distal tip an energy application device (Harks, Para 82; “The distal end 22 of the catheter 21 further comprises an electrode 5 for measuring local electrograms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp, Kusukame, and Harks above wherein an electrical signal measurement electrode is integrated into the distal tip the energy application device in order to allow for measurement of local electrograms for generating and/or correcting an electroanatomical map as taught by Harks (Harks, Para 82).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Torp, Kusukame, and Harks as applied to claim 3 above, and further view of Turcott (US7881790).
Regarding claim 4, Lee as modified by Torp, Kusukame, and Harks above discloses all of the elements of claim 3 as discussed above.
Lee as modified by Torp, Kusukame, and Harks above does not clearly and explicitly disclose wherein the period of time is shorter than a time interval between two consecutive heartbeats of the heart of the living being.
	In an analogous monitoring tissue characteristics field of endeavor Turcott discloses wherein a period of time defining the observation window a temporal direction is shorter than a time interval between two consecutive heartbeats of the heart of the living being (Turcott, Col 17, lines 3-6; “For example, referring back to FIG. 7, the horizontal lines 718 represent windows of time during which the PPG signal 712 is continuously sampled. These windows are clearly shorter than the cardiac cycles shown in the corresponding ECG signal 702, yet they are long enough to include both the onset and completion of the systolic cardiac pulse.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp, Kusukame, and Harks above wherein the period of time is shorter than a time interval between two consecutive heartbeats of the heart of the living being in order to reduce the number of sample needed (Turcott, Col 16, lines 65-67) and therefore the amount of processing or power required (Turcott, Col 1, lines 14-17) as taught by Turcott.
Lee as modified by Torp, Kusukame, Harks, and Turcott above is interpreted as disclosing this limitation because Lee as modified by Torp, Kusukame, and Harks above is physically capable of having a time interval set by the user in this manner and Turcott provides reasoning for doing so.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Torp, Kusukame, and Harks as applied to claim 6 above, and further view of Pedrizzetti et al. (US20060281993)(hereafter Pedrizzetti).
Regarding claim 7, Lee as modified by Torp, Kusukame, and Harks above discloses all of the elements of claim 6 as discussed above.
	Lee as modified by Torp, Kusukame, and Harks above does not disclose wherein the measurement apparatus is configured to render the one-dimensional representations of strain rate values together with one-dimensional representations of the electrogram and/or a surface electrocardiogram of the heart in a combined image.
	In an analogous patient monitoring field of endeavor Pedrizzetti discloses wherein a measurement apparatus is configured to render one-dimensional representations of strain rate values together with one-dimensional representations of an electrogram and/or a surface electrocardiogram of the heart in a combined image (Pedrizzetti, Figure 5; showing an ECG and strain on the same image)(Pedrizzetti, Para 14; “The M-mode representation is widely used in echocardiography for the assessment of mechanical timings, like contraction of cardiac chamber, valvular opening etc. This representation is very important in diagnosis and indeed the mechanical timing is employed in conjunction with timing of electrical events, electrocardiogram (ECG).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp, Kusukame, and Harks above wherein the measurement apparatus is configured to render the one-dimensional representations of strain rate values together with one-dimensional representations of the electrogram and/or a surface electrocardiogram of the heart in a combined image in order to check for synchronization of pathology with electrical activation (Pedrizzetti, Para 81-21).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Torp, and Kusukame as applied to claim 1 above, and in further view of Dandel et al. (Dandel et al., Strain and Strain Rate Imaging by Echocardiography – Basic Concepts and Clinical Applicability, Current Cardiology Reviews, 2009, 5, 133-148)(hereafter Dandel).
Regarding claim 12, Lee as modified by Torp and Kusukame above discloses all of the elements of claim 1 as discussed above.
Lee as modified by Torp and Kusukame above further discloses wherein the discontinuation of energy transmission to the energy application device is in response to a detected change to avoid a particular biological effect (Lee, Para 143; “A threshold temperature, change in temperature, rate of change in temperature, or combinations thereof is compared to the temperature information for the locations. The threshold is set to avoid any or a particular biological effect.”).
In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Lee as modified by Torp and Kusukame above is interpreted as disclosing all of the limitations of the claim as described above, however in the interest of compact prosecution the following rejection is presented as well.
In an analogous clinical imaging field of endeavor Dandel discloses wherein a detected change in the range of 10 to 30 percent is indicative of a negative biological effect (Dandel, Pg 141, Col 2, Para 1; “A sudden drop of >15% of the radial global strain rate in heart transplanted patients appeared highly predictive for acute biopsy proven rejection”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Torp and Kusukame above wherein the discontinuation of energy transmission to the energy application device is in response to a detected change in the range of 10 to 30 percent in order to prevent a heart failure as taught by Dandel (Dandel, Pg 137, Col 2, Para 4).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793